

Loan No. RX0785S1E


AMENDED AND RESTATED
PROMISSORY NOTE AND SUPPLEMENT


THIS AMENDED AND RESTATED PROMISSORY NOTE AND SUPPLEMENT (this "Promissory Note
and Supplement") is entered into as of August 6, 2014 between CONNECTICUT WATER
SERVICE, INC., a Connecticut corporation (the “Company”) and COBANK, ACB, a
federally chartered instrumentality of the United States (the "Lender"), and
supplements the Master Loan Agreement between the parties dated as of June 29,
2009 (as amended or restated from time to time, the “MLA”). Capitalized terms
used herein and not defined herein shall have the meanings given to those terms
in the MLA.


BACKGROUND


The Company and CoBank are parties to a Promissory Note and Supplement dated as
of June 29, 2009, and various amendments thereto (collectively, the “Existing
Note and Supplement”). The parties now desire to amend and restate the Existing
Note and Supplement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend and restate the
Existing Note and Supplement to read as follows:


SECTION 1.     Revolving Credit Commitment. On the terms and subject to the
conditions set forth in the MLA and this Promissory Note and Supplement, CoBank
agrees to make loans (the “Loans”) to the Company from time to time during the
period set forth below, in an aggregate principal amount not to exceed, at any
one time outstanding, $15,000,000 (the “Commitment”). Within the limits and
during the term of the Commitment, the Company can borrow, prepay and reborrow.


SECTION 2.    Purpose. The purpose of the Commitment is to finance capital
expenditures and general corporate needs of the Company, CWC, and the other
regulated water companies that are Subsidiaries of the Company.
 
SECTION 3.    Term. The term of the Commitment shall be from the date hereof up
to and including July 1, 2016, or such later date as CoBank may, in its sole
discretion, authorize in writing (the “Maturity Date”).


SECTION 4.     Availability. The Loans will be made available as provided in
Section 2.02 of the MLA.


SECTION 5.    Interest.


(A)    Rate Options. The Company agrees to pay interest on the unpaid balance of
the Loans in accordance with one of more of the following interest rate options,
as selected by the Company:


(1)    Weekly Variable Rate Option. At a rate per annum equal to the rate of
interest established by CoBank on the first Business Day of each week (the
“Variable Rate Option”). The rate established by CoBank shall be effective until
the first Business Day of the next week and each change in the rate shall be
applicable to all balances subject to this option. Information about the then
current rate shall be made available upon telephonic request.








--------------------------------------------------------------------------------





(2)    Quoted Rate Option. At a fixed rate per annum to be quoted by CoBank in
its sole discretion in each instance (the “Quoted Fixed Rate Option”). Under
this option, rates may be fixed on such balances and for such periods (each, a
“Quoted Fixed Rate Period”), as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) rates may not be fixed for
Quoted Fixed Rate Periods of less than 30 days; (2) rates may only be fixed on
balances of $100,000.00 or in increments of $100,000 in excess thereof; and (3)
the maximum number of balances that may be subject to this option at any one
time shall be five (5).


(3)    LIBOR Option. At a fixed rate per annum equal to "LIBOR" (as hereinafter
defined) plus 1.50% per annum (the “LIBOR Option”). Under this option rates may
be fixed: (A) for "Interest Periods" (as hereinafter defined) of 1,2, 3, and 6
months, as selected by the Company; provided, however, that in no event may
rates be fixed for Interest Periods expiring after the Maturity Date; (B) on
balances of $500,000 or in increments of $500,000 in excess thereof; (C) on a
"Banking Day" (as hereinafter defined) on 3 Banking Days’ prior notice; and (D)
on not more than five (5) separate balances at any one time. For purposes
hereof: (a) "LIBOR" shall mean the rate (rounded upward to the nearest sixteenth
of a percentage point and adjusted for reserves required on “Eurocurrency
Liabilities” (as hereinafter defined) for banks subject to “FRB Regulation D”
(as hereinafter defined) or required by any other federal law or regulation)
quoted by ICE Benchmark Administration (“ICE”), or, if the ICE ceases to quote
such interest rate, a successor entity thereto providing such quotations, at
11:00 a.m. London time 2 Banking Days before the commencement of the Interest
Period for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by the Company, as published by Bloomberg or
another major information vendor listed on ICE’s official website; (b) "Banking
Day" shall mean a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England; and (c) "Interest
Period" shall mean a period commencing on the date this option is to take effect
and ending on the numerically corresponding day in the next calendar month or
the month that is 2, 3, or 6 months thereafter, as the case may be; provided,
however, that: (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month; (d)
“Eurocurrency Liabilities” shall have meaning as set forth in FRB Regulation D;
and (e) “FRB Regulation D” shall mean Regulation D as promulgated by the Board
of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.


(B)    Elections. Subject to the limitations set forth above, the Company: (1)
shall select the applicable rate option(s) at the time it requests a Loan; (2)
may, on any Business Day, elect to convert balances bearing interest at the
Variable Rate Option to the Quoted Fixed Rate Option; (3) may, on the last day
of any Quoted Fixed Rate Period, elect to refix the rate under the Quoted Fixed
Rate Option or convert the balance to the Variable Rate Option; (4) may, on the
last day of any Interest Period, elect to convert balances bearing interest at
the LIBOR Option to the Variable Rate Option or Quoted Fixed Rate Option; and
(5) may, on three Banking Days' prior notice, elect to convert balances bearing
interest at the Variable Rate Option or the Quoted Fixed Rate Option to the
LIBOR Option or refix a rate under the LIBOR Option; provided, however, that
balances bearing interest at the Quoted Fixed Rate Option or the LIBOR Option
may not be converted to or continued under the LIBOR Option until the last day
of the Quoted Fixed Rate Period or Interest Period applicable thereto. In the
absence of an election provided for herein, the Company shall be deemed to have
elected the Variable Rate Option. All elections provided for herein may be made
telephonically, in writing, or, if agreed to in a separate agreement,
electronically, and must be received by

2



--------------------------------------------------------------------------------



12:00 noon Company’s local time on the applicable day. Any election made
telephonically, shall be promptly confirmed in writing if so requested by
CoBank.


(C)    Calculation and Payment. Interest shall be calculated on the actual
number of days each Loan is outstanding on the basis of a year consisting of 360
days. In calculating interest, the date each Loan is made shall be included and
the date each Loan is repaid shall, if received before 3:00 P.M. Mountain time,
be excluded. Interest shall be: (1) calculated quarterly in arrears as of the
end of each calendar quarter and on the Maturity Date; and (2) due and payable
on the 20th day of each April, July, October, and January, and on the Maturity
Date. Notwithstanding the foregoing, at CoBank’s option, interest on balances
bearing interest at the LIBOR Option shall be payable on the last day of the
Interest Period or, in the case of Interest Periods of longer than three months,
at three month intervals.


(D)    Additional Provisions Regarding LIBOR Option. Notwithstanding any other
provision hereof, CoBank shall have the right to temporarily suspend or
permanently terminate the Company’s ability to fix rates under the LIBOR Option
or for one or more Interest Periods if, for any reason whatsoever (including a
change in Law): (1) LIBOR is no longer being quoted in the London interbank
market or is no longer being quoted for an Interest Period; (2) CoBank is
prohibited from offering rates based on LIBOR; or (3) CoBank’s cost to fund
balances bearing interest at the LIBOR Option (as determined by CoBank in its
sole discretion) increases beyond any corresponding increase in LIBOR or
decreases less than any corresponding decrease in LIBOR. In addition, if as a
result of a change in Law or otherwise, CoBank is required to allocate
additional capital to, or otherwise bear increase costs as a result of
maintaining balances under, the LIBOR Option, the Company agrees to indemnify
CoBank upon demand against all such costs.


SECTION 6.    Fees. The Company agrees to pay to CoBank a commitment fee on the
average daily unused portion of the Commitment from the date hereof until the
date the Commitment expires or is terminated at the rate of 0.15% per annum
(calculated on a 360 day basis). Such fee shall be: (A) calculated quarterly in
arrears on the last day of each calendar quarter and on the date the Commitment
expires or is terminated; and (B) payable on the 20th day of each April, July,
October, and January and on the date the Commitment expires or is terminated.
Such fee shall be payable for each quarter or portion thereof occurring during
the original or any extended term of the Commitment; provided, however, that
nothing contained herein shall constitute an agreement to extend the term of the
Commitment.


SECTION 7.    Promissory Note. The Company promises to pay to repay the Loans to
CoBank on the Maturity Date. In addition to the above, the Company promises to
pay interest on the unpaid principal balance of the Loans at the times and in
accordance with the rate options set forth above. If any date on which principal
or interest is due is not a Business Day, then such payment shall be due and
payable on the next Business Day and, in the case of principal, interest shall
continue to accrue on the amount thereof.


SECTION 8.    Prepayment. Subject to Section 10.01 of the MLA, the Company may
prepay the Loans in whole or part.


SECTION 9.    Counterparts. This Promissory Note and Supplement may be executed
in counterparts (and by different parties in different counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single agreement. In addition, this Promissory Note and Supplement
may be delivered by electronic means.




(signature page follow)



3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to be executed by their duly authorized officers as of the date shown above.


CoBANK, ACB
 
CONNECTICUT WATER SERVICE, INC.
 
 
 
 
 
By:
/s/ Shannon Davoren


 
By:
/s/ David C. Benoit
 
 
 
 
 
Title:
Assistant Corporate Secretary
 
Title:
Senior Vice President – Finance and
Chief Financial Officer









